Citation Nr: 9918245	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-51 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for an eye disorder.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 and August 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The issue of entitlement to a compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision. 


FINDINGS OF FACT

1.  The RO denied service connection for bilateral impaired 
vision and residuals of acute conjunctivitis in a November 
1972 rating action.  Although the veteran was notified, he 
did not appeal the decision.  

2.  Evidence submitted or secured since the November 1972 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for an eye disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for bilateral impaired 
vision and residuals of acute conjunctivitis in a November 
1972 rating action.  Although the veteran was notified, he 
did not appeal the decision.  Therefore, the RO's decision of 
November 1972 is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

In the November 1972 rating decision, the RO denied service 
connection for bilateral vision impairment, finding that the 
veteran's corrected visual acuity at discharge was 
essentially unchanged from enlistment.  It denied service 
connection for residuals of acute conjunctivitis as an acute 
disorder that had resolved, without residuals found on 
examination.  The evidence of record at the time of the 
rating decision included the veteran's service medical 
records, a statement dated in September 1972 from W.C. 
Polhemus, M.D., and the report of the October 1972 VA 
examination.  

The veteran has pursued several claims in the intervening 
period.  Pertinent evidence submitted or secured after the 
November 1972 rating action includes: lay statements from the 
veteran, his parents, and other friends and relatives; 
various VA outpatient records; the report of the December 
1985 VA examination; a private medical statement dated in May 
1985; and the veteran's testimony from the November 1986 and 
March 1997 hearings.    

After a review of this evidence, particularly the March 1997 
testimony and other statements from the veteran, the Board 
finds that the evidence submitted after the November 1972 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108. 


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for entitlement to service connection for 
an eye disorder is granted.


REMAND

When assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  

In this case, the veteran applied for service connection for 
hearing loss in June 1996.  The RO did not award service 
connection until August 1997.  It assigned a noncompensable 
disability rating.  The veteran appealed that decision.  From 
a review of the claims folder, it is unclear whether the RO, 
as required by Fenderson, considered the possibility of 
staged ratings and properly advised the veteran of the laws 
and regulations pertinent to the appeal of an initially 
assigned disability rating.  Further, the Board notes that VA 
has recently amended the regulations for evaluating hearing 
loss disability, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 (1999).  These amendments must be considered when 
evaluating the veteran's claim.

Having determined that new and material evidence has been 
presented, the claim must be considered de novo, to include 
whether or not the veteran's claim for service connection for 
an eye disorder is well grounded under 38 U.S.C.A. § 5107(a).  
Winters, supra.  The veteran's representative has requested 
that the veteran be provided the opportunity to submit 
additional evidence with respect to this claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
advise him that he may submit any 
additional evidence relating to his 
claims for an increased rating for 
bilateral hearing loss and service 
connection for an eye disorder, including 
a statement from a private physician 
relating to his eye disorder.  

2.  After undertaking any indicated 
additional development, the RO should 
adjudicate the issue of entitlement to 
service connection for an eye disorder, 
de novo, to include whether the reopened 
claim is well grounded and readjudicate 
the issue of entitlement to an increased 
rating for bilateral hearing loss with 
appropriate consideration of Fenderson 
and 64 Fed. Reg. 25,202.

3.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

